Citation Nr: 1500414	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  05-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a left knee injury with traumatic arthritis and instability, currently rated 10 percent disabling on the basis of limitation of motion and 30 percent disabling on the basis of instability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to August 1974.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to a rating in excess of 30 percent for residuals of a left knee injury with traumatic arthritis.

The Veteran testified before the undersigned at an October 2007 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with the file.

In August 2008, the Board remanded this matter for further development.

In February 2012, the Board issued a decision that denied a rating in excess of 30 percent for the service-connected left knee disability on the basis of instability.  The Board also granted a separate 10 percent rating for the service-connected left knee disability on the basis of traumatic arthritis with non-compensable limitation of motion.  The agency of original jurisdiction (AOJ) implemented the Board's February 2012 decision by way of a December 2012 rating decision.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the October 2007 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board. Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  Hence, the February 2012 decision was vacated by the Board in April 2014 and this decision satisfies the Veteran's request.

In June 2014, the RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from February 25, 2014.  There is no indication that the Veteran has expressed any disagreement with the decision that granted his TDIU rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement regarding disability compensation level [effective date] separate from prior NOD regarding issue of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the TDIU rating.

In July 2014, the Board remanded this matter for issuance of a supplemental statement of the case.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Residuals of a left knee injury are not manifested by more than severe instability or subluxation of the knee.

2.  Prior to August 20, 2012 and since October 11, 2012, the residuals of a left knee injury have resulted in limitation of knee flexion to at most 70 degrees; knee extension has been to 0 degrees and there has been no additional functional impairment of the knee due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

3.  From August 20, 2012 through October 10, 2012, the residuals of a left knee injury resulted in limitation of knee flexion to at most 100 degrees and limitation of knee extension to at most 35 degrees and there was no additional functional impairment of the knee due to weakened movement, excess fatigability, incoordination, pain, or flare ups.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of a left knee injury on the basis of instability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2014).

2.  The criteria for a 40 percent rating for residuals of a left knee injury on the basis of arthritis with limitation of motion, during the period from August 20, 2012 through October 10, 2012, are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003, 5010, 5261 (2014).

3.  The criteria for a rating in excess of 10 percent for residuals of a left knee injury on the basis of traumatic arthritis with limitation of motion, prior to August 20, 2012 and since October 11, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in May 2004, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for residuals of a left knee injury.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in a March 2006 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The May 2004 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the May 2004 and March 2006 letters that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letters also stated that the Veteran could statements from individuals who could describe the manner in which his disability had worsened.

The March 2006 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.

There was a timing deficiency in that the March 2006 letter was sent after the initial adjudication of the Veteran's increased rating claim.  This timing deficiency was cured by readjudication of the claim in a May 2006 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).
.  
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's October 2007 hearing, the undersigned identified the issues on appeal (including entitlement to an increased rating for the service-connected left knee disability) and asked the Veteran about the treatment received for his left knee disability to ensure that all relevant records were obtained.  The Veteran provided testimony as the symptoms and history of his left knee disability, the treatment received for this disability, and the impact that the disability had on his ability to work.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  Also, the Board subsequently remanded the Veteran's increased rating claim in August 2008 to obtain additional evidence (i.e. treatment records and a VA examination to assess the severity of his service-connected left knee disability) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected left knee disability.

A June 2000 letter from the Social Security Administration (SSA) indicates that the Veteran had applied for and been denied SSA disability benefits for an unspecified disability.  Although the records related to his claim for SSA benefits have not been obtained, any such records would pre-date the current claim period (the Veteran's increased rating claim was received by VA in May 2004).  Hence, any records related to the Veteran's claim for SSA disability benefits are not relevant and need not be obtained in this instance.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).

In its August 2008 and July 2014 remands, the Board instructed the AOJ to attempt to obtain any relevant treatment records from Dr. Dabizes and any other identified private treatment provider, obtain all relevant treatment records from the VA Medical Center in Amarillo, Texas (VAMC Amarillo) dated since January 2008, afford the Veteran a VA examination to assess the severity of his service-connected left knee disability, and issue supplemental statements of the case.  As explained above, all relevant VA treatment records have been obtained and associated with the file (including records from VAMC Amarillo dated since January 2008).  Also, VA examinations were conducted in November 2009, February 2011, August and December 2012, and January 2014 and supplemental statements of the case were issued in September 2010, July 2011, and October 2014.

The AOJ sent the Veteran a letter in October 2008 and asked him to submit the appropriate release form so as to allow VA to obtain all relevant treatment records from Dr. Dabizes and any other identified private treatment provider.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran subsequently submitted  a copy of a private treatment record, but he did not submit any signed and completed release form to allow VA to obtain treatment records from Dr. Dabizes or any other private treatment provider.  

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release form to allow VA to obtain relevant treatment records from Dabizes or any other private treatment provider, VA has no further duty to attempt to obtain any additional private treatment records.

Therefore, the AOJ substantially complied with all of the Board's August 2008 and July 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records or conducted additional examinations with respect to the claim for an increased rating for the service-connected left knee disability.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected left knee disability is currently rated 30 percent disabling on the basis of instability under 38 C.F.R. § 4.71a, DC 5257 and 10 percent disabling on the basis of arthritis with noncompensable limitation of motion under 38 C.F.R. § 4.71a, DCs 5010-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  Here, the Veteran's left knee disability has been partially described as traumatic arthritis (DC 5010), which has been rated on the basis of noncompensable limitation of motion of the knee under DC 5260.

Traumatic arthritis is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis can also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

The General Counsel has subsequently held that separate ratings can also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Limitation of knee flexion is rated as follows: a noncompensable rating is warranted when it is limited to 60 degrees; a 10 percent rating is warranted when it is limited to 45 degrees; a 20 percent rating is warranted when it is limited to 30 degrees; and a 30 percent rating is warranted when it is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of knee extension is rated as follows: a noncompensable rating is warranted when it is limited to 5 degrees; a 10 percent rating is warranted when it is limited to 10 degrees; a 20 percent rating is warranted when it is limited to 15 degrees; a 30 percent rating is warranted when it is limited to 20 degrees; a 40 percent rating is warranted when it is limited to 30 degrees; and a 50 percent rating is warranted when it is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Knee impairment with recurrent subluxation or lateral instability warrants a 30 percent rating if the condition is severe.  38 C.F.R. § 4.71a, DC 5257.  This is the maximum schedular rating for recurrent subluxation or lateral instability under DC 5257.

By way of history, the record reveals that, in a February 1975 rating decision, the RO granted service connection for recurrent left knee injury and traumatic arthritis, and awarded a 20 percent disability rating under DC 5257.  In a July 1978 rating decision, the RO granted a 30 percent rating for the Veteran's left knee disability. The record shows he was subsequently awarded periodic temporary total compensation benefits during convalescence from varied knee procedures.

In May 2004, the RO received the Veteran's current claim for an increased rating for his left knee disability.

VA and non-VA medical records, dated from May 2003 to June 2014, reflect the Veteran's complaints of left knee pain, weakness, swelling, crepitus, effusion, scarring, popping, instability, and limitation of motion.

A June 2003 VA examination report indicates that the Veteran walked with a normal gait.  He reported in statements dated in August and October 2003 that he experienced left knee pain, buckling, giving way, and locking.

According to a November 2003 VA examination report, x-ray reports of the Veteran's left knee showed severe degenerative arthritis.  Objectively, he walked with a cane and obvious limp and favored his right knee.  The left knee revealed a 14 centimeter (cm.) scar medially with a Y approximately 10 cm. to each side over the patella and a 12 cm scar on the medial section over the joint from his surgery in the 1970s.  There was no effusion into the joint and the patella was freely mobile. There appeared to be no instability of the medial collateral ligaments and range of motion of the left knee was from 0 to 120 degrees that the Veteran said was painful and with easy fatigability with flexion and passive and active motion.  There was some popping noise after multiple flexions and extensions.  Diagnoses included advanced moderate osteoarthritis in the left knee.

In his May 2004 claim and a June 2004 statement and during a June 2004 VA physical therapy assessment the Veteran reported that he experienced extreme left knee pain on a daily basis, knee instability/buckling, and difficulty walking.  He used a cane for ambulation and received shots to alleviate the knee symptoms.  An examination revealed that left knee flexion was to 100 degrees and extension was to 0 degrees.  Joint ligament stability was within normal limits with some laxity noted in the left medial side.  Popping was audible when the Veteran was in a deep squat position.  His gait was slow and somewhat asymmetrical with "decreased toe off."

An August 2004 VA examination report indicates that x-rays showed progression of the Veteran's degenerative arthritis in the left knee from mild to severe arthritis.  He reported that he experienced left knee pain and that his knee collapsed three or four times a week and locked up once or twice a week.  He said he was unable to work since 2001.

Objectively, the Veteran used a cane, wore bilateral knee braces, and limped on his right leg.  Range of motion of his left knee was from 0 to 140 degrees with no evidence of effusion or medial or lateral ligament instability.  Ligaments seemed stable and there was no instability of the knee joints.  The Veteran said he was unable to do a deep knee bend and that he had a popping noise in the left knee when attempting a deep knee bend.  There was a large incision of the left knee that dated back to his first surgery in the 1970s.  He had a 14 cm scar medially with a Y-shaped scar approximately 10 cm to each side over the patella and a 12 inch scar on the medial side of the joint.  These scars were all well-healed.  The patella was freely mobile without fluids or tenderness.  Results of x-rays of the knees taken at the time revealed advanced osteoarthritis of the joints.  Diagnoses included significant findings of degenerative arthritis in both knees with post-operative surgical reconstruction of the left knee.

VA treatment records dated in September 2004 indicate that the Veteran experienced left knee pain which was 10/10 in intensity.  He had full range of motion in his lower extremities with palpable crepitus in his knees, but no effusion. According to an October 2004 VA outpatient Orthopedic Clinic record prepared by a physician assistant, the Veteran was well-known to the orthopedic service.  It was noted that he had severe degenerative, traumatic, osteoarthritis with impaired range of motion that "cannot possibly be normal."  His knee could only flex to 115 degrees.  The Veteran had chronic intermittent effusion and was a candidate for a total knee arthroplasty by x-ray alone, but was under 60 years old with a high likelihood of revision surgery.  He was advised to wait until he was of a more appropriate age and until his activity level slowed down.

In a December 2004 letter, the Veteran reported that he experienced left knee pain (in excess of 10/10).  He had a "very bad limp" and used a stabilizing knee brace and cane.

The Veteran underwent a VA examination in February 2005.  According to the examination report, he complained of worsened left knee swelling.  His prior treatment included bracing and steroid injections that left his knees "spongy."  He reported left knee symptoms that included giving way, instability, pain, stiffness, weakness, effusion, swelling, and locking episodes several times a week, with no episodes of dislocation or subluxation.  He said he was limited in moving around or walking and stayed home with his mother.
Objectively, the Veteran walked with an antalgic gait and there was evidence of abnormal weight bearing by callus formation and abnormal shoe wear pattern. Range of motion of the left knee was extension to 0 degrees with pain but no additional limited motion on repetitive use.  Passive flexion was to 100 degrees, with pain at 90 degrees and range of motion against strong resistance was from 0 to 70 degrees with pain at 60 degrees and additional limited motion on repetitive use. The examiner said that the Veteran's left knee injury had mild effects on his ability to exercise and participate in recreational activities and had no other effects on his daily activities.

A July 2005 VA radiology report of x-rays of the Veteran's left knee revealed stable advanced osteoarthritic changes of the left medial compartment and left patellofemoral joint.

Private medical records dated in September 2005 show that the Veteran was seen for polyarticular arthritis and was noted to have had multiple left knee procedures and injections.  It was also noted that "[s]everal years ago" a VA clinic physician assessed him with limited work status due to advanced degenerative joint disease in both knees, as well as his foot and ankle and lumbar spine.  According to the record, that physician concluded that the Veteran met the criteria for SSA disability and that he was unemployable.  The Veteran reported worsening symptoms.  

Objectively, examination of the Veteran's left knee revealed multiple anterior scars secondary to previous surgery that were well-healed.  He was tender in the medial and lateral joint lines.  He had full extension of the knee, but flexion was limited to approximately 95 degrees and his ligaments were intact.

An April 2006 VA examination report reflects that the Veteran reported that he had undergone three prior arthroscopic procedures on his left knee and Synvisc injections in April 2004.  He was able to walk approximately one-quarter of a mile. His symptoms included deformity, giving way, instability, pain, weakness, and stiffness.  He also described locking episodes several times a week.  On examination, he had a normal gait.  Range of motion of the left knee was from 0 to 140 degrees with no additional loss of motion on repetitive use.  Results of x-rays of the left knee taken at the time showed a complete loss of normal joint space at the medial aspect of the knee with sclerosis and osteophytic spurring with lateral subluxation.

VA treatment records dated in May and July 2006 indicate that the Veteran was seen for complaints of left knee pain, swelling, and limitation of motion which caused difficulty walking.  Also, it was noted that he received steroid shots in the past.  Objectively, his left knee showed tense effusion with almost full range of motion and no erythema.  Fluid was drained from his knee for analysis and pain medications were prescribed for his left knee osteoarthritis.

During a September 2006 VA general medical examination the Veteran reported that he experienced left knee pain, stiffness, deformity, and limited motion.  There were no flare ups of joint disease.  Examination revealed that the Veteran had a normal gait and that there was no muscle weakness, atrophy, or spasm, no joint swelling, effusion, tenderness, or laxity, and no ankylosis.  He was diagnosed as having degenerative joint disease of the left knee.

In a November 2006 addendum, the physician who conducted the September 2006 VA examination reported that the ranges of left knee motion were recorded as flexion to 140 degrees and extension to 0 degrees and that there was no pain associated with knee ranges of motion.  There was no evidence of relaxation of the "ACP, PCP, or lateral or medial meniscus on examination."  Also, there was no deformity of the joint, fluid in the joint, or noise crepitation of the joints.  Moreover, there was no additional range of motion loss on repetitive use of the joint due to pain, fatigue, weakness, or lack of endurance and there was no history of any flare ups.

VA treatment records dated in January and September 2007 include reports of left knee swelling and worsening left knee pain (8-9/10 in intensity).  Examinations revealed palpable crepitus of the left knee and occasional effusion.  However, the ranges of left knee motion were normal and muscle strength in the lower extremities was normal (5/5).  The Veteran was diagnosed as having left knee pain and left knee osteoarthritis with effusion.
During the October 2007 hearing the Veteran reported that he experienced left knee pain and swelling and that he used a brace to stabilize the knee.

VA ambulatory care treatment notes dated in January and March 2008 reveal that the Veteran was reportedly unable to bear weight and get around on his left knee.  Examinations revealed multiple well healed scars on the anterior aspect of the left knee, marked restriction of range of motion, positive effusion, and global paraarticular tenderness.  X-rays revealed significant degenerative joint disease in the left knee with severe left medial joint space loss, extensive marginal osteophyte formation, slight medial subluxation, bone-on-bone appearance, and a suspected healing fracture.

VA treatment records dated in April 2008 reveal that the Veteran was scheduled for a left total knee arthroplasty on April 9, 2008.  His physician advised that if his urine drug screen test was positive for cocaine, the surgery would be cancelled.  The Veteran indicated that he understood the reasons and conditions.  A later-dated note indicates that results of the Veteran's urine drug screen were positive for cocaine. After discussion between the surgeon and Veteran, and given that he was to have elective surgery, the surgery was cancelled.

VA emergency department treatment notes dated in September 2008 indicate that the Veteran complained of left knee pain and swelling for two days.  The pain was 8/10 in intensity, was sharp, aching, and intense in nature, and was continuous in duration.  A history of crystal synovitis was noted.  Objectively, the Veteran's left knee showed tense effusion and local temperature raised with restricted range of motion.  Joint fluid was drained for evaluation but did not show any crystals, granules or organisms. The assessment was crystal synovitis.

An October 2008 VA outpatient record reflects that the Veteran reported that he had "delayed arthroscopic surgery to his left knee out of fear."  He said he was fearful of blood clots and postoperative complications but now decided that he wanted the surgery.  On examination, the Veteran walked with a slightly unsteady gait and used a cane for mobility assistance.  There was palpable crepitus in the Veteran's knees with inflammation, but no palpable effusion.  His pulses were present.
In November 2009, the Veteran underwent a VA orthopedic examination. According to the examination report, the examiner reviewed the Veteran's medical records.  The Veteran's history of multiple knee surgeries was noted and it was explained that he was advised to have a left knee replacement.  Such surgery was scheduled in 2008, but it was cancelled because of his fear of death from blood clots.  He still refused replacement but wanted 100 percent disability "NOW" for his left knee.

The Veteran's reported left knee symptoms included deformity, giving way, instability, pain, stiffness, weakness, decreased motion, bone on bone with loss of range of motion, and locking episodes several times a week.  However, there were no episodes of dislocation or subluxation.  The examiner said that there were no constitutional symptoms of arthritis.  The Veteran was unable to stand for more than a few minutes and unable to walk more than a few yards.  He always used a cane to ambulate.

Objectively, the Veteran walked with an antalgic gait.  The examiner found no other evidence of abnormal weight bearing.  Range of motion of his left knee was flexion from 0 to 100 degrees with normal extension and objective evidence of pain with active motion.  There was no objective evidence of pain after repetitive motion and no additional limitations after three repetitions of the ranges of motion.  The examiner noted that the Veteran was unemployed since 2004 due to his mobility. The diagnosis was severe degenerative joint disease of the left knee.  The VA examiner said that the left knee disability prevented the Veteran's participation in sports and recreation, had a severe effect on his ability to complete chores, shop, and drive, had a moderate effect on his ability to travel, and mildly affected his activities of daily living.

A February 2011 VA examination report and a June 2011 VA ambulatory care treatment note include the Veteran's report that he refused to have a total knee replacement recommended by physicians.  He complained of left knee deformity, stiffness, pain, and weakness but denied having experienced any giving way, instability, incoordination, episodes of dislocation or subluxation, effusions, or symptoms of inflammation.  He was able to stand for 15 to 30 minutes and walk approximately one-quarter of a mile.

Objectively, the Veteran's gait was normal.  Examination of his left knee revealed tenderness, pain at rest, weakness, and crepitation.  There was grinding, but no clicks, snaps, instability, or meniscus or patellar abnormality.  Ranges of motion of his left knee were recorded as flexion to 100 degrees and extension to 0 degrees, with objective evidence of pain with active motion and following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  Results of x-rays of the Veteran's left knee taken at the time showed severe degenerative joint disease with bone-on-bone articulation.  It was noted that the Veteran was unemployed and had not worked for 10 to 20 years.  The diagnosis was severe degenerative joint disease of the left knee.  The VA examiner said that the Veteran's disability had a moderate effect on his ability to exercise, a mild effect on his ability to complete chores, shop, and drive, and no effect on his activities of daily living.

During a VA examination dated on August 20, 2012 which was conducted for purposes of assessing the severity of the Veteran's service-connected right knee disability, the ranges of motion of the left knee were recorded as flexion to 110 degrees with pain beginning at 90 degrees and extension to 35 degrees.  The ranges of motion following repetitive use were recorded as flexion to 100 degrees and extension to 35 degrees.  There were additional limitations in the ranges of motion of the knee and lower leg following repetitive use and there was functional loss and/or functional impairment of the knee and lower leg in terms of less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Furthermore, there was pain to palpation for joint line or soft tissues of the left knee and muscle strength associated with left knee flexion and extension was impaired (3/5).  There was anterior and medial-lateral instability (1+/0-5 millimeters) associated with the left knee, but there was no posterior instability and there was no evidence or history of recurrent patellar subluxation/dislocation.  

Furthermore, there was no history of any shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment.  There was evidence of a meniscal tear of the left knee with associated frequent episodes of joint pain and effusion, but there were no frequent episodes of joint locking.  A meniscectomy had been performed in the mid-1980s, but the Veteran did not experience any residual signs or symptoms of the surgery.  Also, numerous left knee surgeries had been performed to remove loose bodies and debris.  He had not undergone any total knee joint replacement.  He regularly used a cane and brace to assist with ambulation.  

The Veteran was again examined on October 11, 2012 in order to re-evaluate the ranges of knee motion.  At that time, the ranges of left knee motion were recorded as flexion to 90 degrees and extension to 0 degrees.  The ranges of motion remained the same following repetitive motion.  Also, there was left knee crepitus and numerous well-healed and non-tender surgical scars.

During a December 2012 VA examination, the Veteran reported that he experienced flare ups of left knee symptoms when trying to get up after laying down.  During such flare ups he did not do anything and tried to "limit [himself] to driving and just moving around."  The ranges of left knee motion were recorded as flexion to 85 degrees with pain at 80 degrees and extension to 0 degrees with no objective evidence of painful motion.  Following repetitive use testing, flexion was to 90 degrees and extension was to 0 degrees.  There were no additional limitations in the ranges of knee motion following repetitive use, but there was functional loss and/or functional impairment of the knee and lower leg in terms of less movement than normal, pain on movement, and crepitus.  There was no tenderness or pain to palpation for joint line or soft tissues of the left knee, muscle strength associated with knee flexion and extension was normal (5/5), there was no knee instability, and there was no evidence or history of recurrent patellar subluxation/dislocation.
The Veteran did not have any history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment.  There were no meniscal conditions or surgical procedures for a meniscal condition and the Veteran had not undergone any total knee joint replacement.  He did undergo arthroscopic surgery in the 1970s and the residuals of such surgery were well healed surgical scars.  However, none of these scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  Specifically, there was an upside down "Y" surgical scar on the left knee.  One scar measured 20 centimeters by 1 centimeter and a second scar measured 16 centimeters by 1 centimeter.  These scars were non-tender.  There was also a non tender scar on the lateral aspect of the left knee which measured 6.5 centimeters by 1 centimeter.  

Moreover, the Veteran constantly used a cane to assist with ambulation and take pressure off the left knee, but he was not using a cane at the time of the December 2012 examination.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays revealed severe degenerative joint disease of the left knee with bone-on-bone articulation, but no patellar subluxation.  The Veteran was diagnosed as having residuals of a left knee injury with traumatic arthritis and instability.

VA treatment records dated in June 2013 reveal that the ranges of left knee motion were recorded as flexion to 100 degrees and extension to 0 degrees.  The knee was stable, but it was painful to testing of varus valgus stability.  There was no effusion in the left knee.

The Veteran was afforded a VA examination in January 2014 to assess the severity of his service-connected right knee disability.  During that examination, the ranges of left knee motion were recorded as flexion to 100 degrees and extension to 0 degrees.  There was no objective evidence of any painful motion and the ranges of knee motion remained the same following repetitive use testing.  There was functional loss and/or functional impairment of the left knee and lower leg following repetitive use in terms of less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  However, there were no additional limitations in the ranges of knee motion following repetitive use.  The examiner noted that pain could significantly limit functional ability during flare ups or when the knee was used repeatedly over a period of time, but the examiner was unable to express such limitation in terms of additional range of motion loss because the Veteran was unable to replicate a flare up at the time of the examination.  

Examination further revealed that muscle strength associated with knee flexion was impaired (4/5), but muscle strength associated with knee extension was normal (5/5), there was no tenderness or pain to palpation for joint line or soft tissues of the knee, there was no knee instability, and there was no evidence or history of recurrent patellar subluxation/dislocation.  Also, there was no history of any shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment and the Veteran had not undergone any total knee joint replacement.  He used a brace and cane to assist with ambulation.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.

VA treatment records dated in February and June 2014 indicate that there was palpable crepitus of the left knee, but no palpable effusion.  The Veteran walked with an antalgic gait, favored the left knee, and did not come to full extension when he was walking with the left knee.  However, the left knee had fairly good range of motion (i.e.,100 degrees of range of motion).  The Veteran was diagnosed as having painful osteoarthritis of the left knee.

Upon review of the probative evidence of record, the Board observes that the Veteran is already in receipt of the maximum schedular rating allowable for knee instability under DC 5257.  A rating in excess of 30 percent is not available under DC 5257.  Although VA examiners have reported that the Veteran wore a left knee brace and ambulated with a cane, there are no clinical findings of non-union of the tibia and fibula with loose motion requiring a brace such as to warrant an increased rating under DC 5262.  There is no evidence of any knee ankylosis at any time during the claim period.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. A- pp. 259 (1992).  Furthermore, there is no evidence that the Veteran has undergone a total knee replacement, despite his contradictory and confusing statements about having the procedure.  The record reflects that, while the Veteran was scheduled for a total knee replacement on April 9, 2008, results of his urine drug screen were positive for cocaine.  After discussion with the surgeon and given that it was an elective procedure, the surgery was cancelled.  There is no subsequent medical record currently in the file to show that the Veteran underwent a total left knee replacement such that an increased rating could be assigned under DC 5055.

As for limitation of knee flexion, the objective findings of the August 2004, February 2005, April 2006, November 2009, February 2011, August, October, and December 2012, and January 2014 VA examinations represent loss of knee flexion that does not meet the criteria for a compensable rating under DC 5260.  During the claim period, flexion has ranged from 70 degrees to 140 degrees (which includes flexion measured following repetitive use testing).  

With respect to knee extension, all examinations during the claim period other than the August 2012 VA examination have revealed extension to be to 0 degrees.  While the August 2012 findings appear anomalous and have not been duplicated before or since, the Board resolves doubt in the Veteran's favor and finds that the examination findings are genuine.  Extension was to 35 degrees both before and after repetitive-use testing.  This finding more closely approximates the criteria for a 40 percent rating under DC 5261 (which requires that knee extension be limited to 30 degrees).  The only and earliest time that that it can be factually ascertained that he met the criteria for a 40 percent rating is August 20, 2012, the date of the August 2012 VA examination.  Left knee extension was subsequently to 0 degrees at the time of the October 2012 VA examination.  

Hence, during the period from August 20, 2012 through October 10, 2012, a 40 percent rating under DC 5261 is warranted on the basis of limitation of knee extension.  A rating higher than 40 percent under DC 5261 is not warranted during this period because a higher (50 percent) rating requires that knee extension be limited to 45 degrees.  Also, a compensable rating under DC 5261 is not warranted at any other time during the claim period prior to August 20, 2012 or since October 10, 2012 because knee extension has been to 0 degrees during all examinations conducted during these periods.  
With respect to whether higher ratings are warranted during the claim period on the basis of functional impairment, the Board acknowledges that there has been evidence of functional loss/functional impairment in terms of such factors as pain, less movement than normal, weakened movement, excess fatigability, and flare ups.  Although the examiners who conducted the VA examinations prior to the January 2014 VA examination did not always adequately specify the extent to which such factors may have caused additional functional impairment, these deficiencies were corrected in the January 2014 VA examination report.  The examiner who conducted the January 2014 VA examination specified that there was no pain associated with the initial ranges of left knee flexion and extension and the ranges of left knee motion (100 degrees of flexion and 0 degrees of extension) remained the same following repetitive motion.  Although the examiner noted that there was functional loss and/or functional impairment of the left knee and lower leg following repetitive use in terms of less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing,  there were no additional limitations in the ranges of knee motion following repetitive use.  Also, despite the fact that pain could significantly limit functional ability during flare ups or when the knee was used repeatedly over a period of time, the examiner specifically explained that he was unable to express such limitation in terms of additional range of motion loss because the Veteran was unable to replicate a flare up at the time of the examination.  

Thus, even taking into account the Veteran's pain and loss of function during the claim period, he did not exhibit a compensable level of loss of knee flexion at any time or a compensable level of loss of knee extension at any time other than the period from August 20, 2012 through October 10, 2012.  Accordingly, giving the Veteran the benefit of the doubt, a 40 percent rating (but no higher) under DC 5261 (to be awarded in place of the separate 10 percent rating under DCs 5010-5260) is warranted during the period from August 20, 2012 through October 10, 2012.  A rating in excess of 30 percent on the basis of knee instability and a rating in excess of 10 percent on the basis of knee arthritis with noncompensable limitation of motion is not otherwise warranted at any other time during the claim period. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.71a, DCs 5010, 5256-5263.  

There is evidence of scarring associate with the Veteran's service-connected left knee disability.  The rating criteria for scars were revised during the course of the claim period, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim for an increased rating was received in May 2004, the 2008 amendments are not applicable in this instance.

To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep or cause limited motion and affect an area or areas exceeding at least 6 square inches (39 square centimeters) (DC 7801); be superficial and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be superficial and unstable (DC 7803); be superficial and painful on demonstration (DC 7804); or cause some limitation of the function of the part affected (DC 7805). 38 C.F.R. § 4.118, DCs 7800-7805 (2004).

In this case, the left knee scarring does not involve the head, face, or neck and there is no evidence that such scarring is deep, causes any limitation of motion or function, affects an area exceeding at least 6 square inches, or is unstable or painful. Hence, a separate compensable rating for left knee scarring is not warranted at any time during the claim period.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected left knee disability.  The symptoms associated with this disability are all contemplated by the appropriate rating criteria as set forth above.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

  


ORDER

A rating in excess of 30 percent for residuals of a left knee injury on the basis of knee instability is denied.

A 40 percent rating for residuals of a left knee injury on the basis of traumatic arthritis with limitation of motion, during the period from August 20, 2012 through October 10, 2012, is allowed, subject to the regulations governing the award of monetary benefits.

A rating in excess of 10 percent for residuals of a left knee injury on the basis of traumatic arthritis with limitation of motion, prior to August 20, 2012 and since October 11, 2012, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


